IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,725



                  EX PARTE EDWARD BRANTON WHITE, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 08 CR 2157 B IN THE 117TH DISTRICT COURT
                          FROM NUECES COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to twenty-five years’ imprisonment. The Thirteenth Court of Appeals

affirmed his conviction. White v. State, No. 13-09-00008-CR (Tex. App.–Corpus Christi-Edinburg

Jan. 21, 2010, no pet.).

        Applicant contends, among other things, that appellate counsel did not timely inform him of

his right to petition for discretionary review pro se. The trial court adopted the State’s proposed
                                                                                                      2

findings of fact and conclusions of law and recommended that we deny relief. Appellate counsel has

the duty to timely inform his client that his conviction has been affirmed and that he can petition for

discretionary review pro se. Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997). We find

that appellate counsel did not timely inform Applicant he could petition for discretionary review pro

se. Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of

the judgment of the Thirteenth Court of Appeals in case number 13-09-00008-CR that affirmed his

conviction in cause number 08 CR 2157 B from the 117th District Court of Nueces County. He shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues. His remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: February 15, 2012
Do not publish